Citation Nr: 0709702	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  06-29 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
trenchfoot of the right lower extremity, with peripheral 
neuropathy, currently rated 20 percent.  

2.  Entitlement to an increased rating for residuals of 
trenchfoot of the left lower extremity, with peripheral 
neuropathy, currently rated 20 percent.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 10 percent.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from September 2004 and January 2006 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In his September 2006 substantive appeal, on VA Form 9, the 
veteran requested a hearing before the Board in Washington, 
DC.  The Board scheduled his hearing for March 2007, but in 
February 2007 he indicated that he could not attend the 
hearing in person due to his health - noting that he could 
not even drive a car, so he requested that his representative 
speak on his behalf at the proceeding.  And in lieu of an in-
person hearing, his representative submitted an Informal 
Hearing Presentation in March 2007 making the arguments he 
wants the Board to consider in deciding this appeal.  The 
veteran has effectively withdrawn his request for an 
in-person hearing.  38 C.F.R. § 20.702(e) (2006).  

Also in March 2007, the Board advanced this case on the 
docket.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2006); 
38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The medical evidence shows the residuals of the 
trenchfoot affecting the veteran's lower extremities (both) 
are pain, loss of sensation, loss of proprioception, x-ray 
evidence of arthritis, and limitation of motion.

2.  The medical evidence shows the veteran's PTSD is manifest 
by depression, anxiety, nightmares about the war, frequent 
wakening, hypervigilance, heightened startle response, daily 
intrusive memories, and a low frustration threshold for 
socializing - causing moderate functional impairment.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 30 percent rating, but 
no greater, for the residuals of the trenchfoot of the right 
lower extremity with peripheral neuropathy.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, and 4.104, Code 7122 (2006).  

2.  The criteria are met for a higher 30 percent rating, but 
no greater, for the residuals of the trenchfoot of left lower 
extremity with peripheral neuropathy.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, and 4.104, Code 7122 (2006).  

3.  The criteria are met for a higher 30 percent rating, but 
no greater, for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, and 4.130, 
Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of May 2004 and November 2005 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His VA treatment records through April 2004 have been 
obtained and he was provided two VA compensation examination, 
including to assess the severity of his PTSD and bilateral 
foot disability - the dispositive issues.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
trench foot claims in September 2004 and initially considered 
the PTSD claim in January 2006.  Both of those initial 
adjudications of the claims were after sending the veteran 
VCAA letters in May 2004 and November 2005, respectively.  
Consequently, there was no error in the timing of his VCAA 
notice as, on both occasions, it preceded the initial 
adjudication of his claims.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (holding that, even when there 
has been post-decisional VCAA notice, the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure the timing 
defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  

As mentioned, the veteran's claims in this particular case 
are for increased ratings, rather than for service connection 
(which has been granted).  But even so, as also mentioned, he 
was provided notice of the type of information and evidence 
needed to substantiate his claims for higher disability 
ratings.  And in March 2006, prior to the August 2006 SOCs on 
each issue, he was also provided notice of the type of 
evidence necessary to establish downstream effective dates if 
his claims for higher disability ratings are granted.  
Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of his 
claims at this time.  See Mayfield v. Nicholson (Mayfield 
III), No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  



Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, 
to include employment, as well as an assessment of the effect 
of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Bilateral Residuals of Trench Foot

With any of the following in affected parts:  arthralgia or 
other pain, numbness, or cold sensitivity plus two or more of 
the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis), a 30 percent rating is 
warranted.  A 20 percent rating is to be assigned when there 
is arthralgia or other pain, numbness, or cold sensitivity 
plus tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  For manifestations of arthralgia or other 
pain, numbness, or cold sensitivity, a 10 percent is 
warranted.  

Note (1):  Separately evaluate amputations of fingers or 
toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy, 
under other diagnostic codes.  Separately evaluate other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., unless they are used to support an evaluation under 
Diagnostic Code 7122.  

Note (2):  Evaluate each affected part (e.g., hand, foot, 
ear, nose) separately and combine the ratings in accordance 
with §§ 4.25 and 4.26.  

38 C.F.R. § 4.104, Code 7122.  

For peripheral nerves of the lower extremity, moderate 
incomplete paralysis warrants at most a 20 percent rating.  
Mild incomplete paralysis warrants at most a 10 percent 
rating.  Codes 8720-8730.  

The rating schedule also provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  

VA clinic records dated from April 2003 to April 2004 reflect 
evaluation and treatment for a variety of disorders, but 
primarily the veteran's diabetes mellitus.  A record dated in 
April 2003 notes that examination of his feet revealed 
decreased sensation to monofilament, but there was no edema 
or foot lesions or ulcers, and his pulses were palpable.  It 
was reported there was some proprioception loss plantarly, as 
well.  Visual examination of his feet showed no 
abnormalities.  The examiner indicated the veteran's 
neuropathy was due partially to his diabetes mellitus and 
partially to his frozen feet.  An examiner in April 2004 
noted there was no sensation in the right foot, but sensation 
in the left foot was normal.  There was no ulceration; the 
visual examination was reportedly normal.  

A VA compensation examination was conducted in May 2004.  The 
veteran indicated he had given up hunting because of the pain 
and burning in his feet.  He also stated he could not drive 
because he felt it was unsafe for him to do it.  He said he 
could not stand in one place for very long and would wake up 
approximately three times each night.  He wore heavy socks to 
bed and would sometimes have to get up and walk around to 
help the burning and pain.  He denied any fungal infections 
or skin thickening or thinning.  He denied any disturbance of 
nail growth, breakdown, or ulceration.  He described his foot 
pain as sharp, stabbing, and intermittent, lasting five to 
ten minutes, and precipitated by walking more than a couple 
steps or standing in one spot; he also reported having pain 
at night.  On examination, there was no obvious deformity, 
scars, skin color changes, edema, hyperhidrosis, or evident 
atrophy.  There was scant hair growth on his feet and no 
ulcerations.  The examiner stated the veteran's feet felt 
warm, although he complained they were cold.  There was no 
maceration between his toes and no onychomycosis.  Sensation 
to light touch and monofilament was absent throughout each 
foot.  Pinprick sensation was normal around the ankle and 
above, but absent in the feet.  The veteran denied any pain 
on palpation of any portion of the foot.  Muscle strength was 
3/5 in each lower extremity.  Peripheral pulses were 1+ and 
equal bilaterally.  The examiner indicated there was no 
limitation of function due to the various manifestations.  

The veteran currently has separate 20 percent ratings for his 
bilateral disability.  But considering the requirements of 
Code 7122, the Board finds that the manifestations reported 
by the May 2004 VA examiner clearly meet the criteria for a 
higher 30 percent rating for each foot.  The veteran has 
pain, plus impaired sensation and x-ray findings of 
arthritis.  VA examiners did not distinguish the extent of 
his sensory impairment, i.e., peripheral neuropathy, which is 
attributable to his service-connected cold feet disability 
(trenchfoot) from that which is a residual complication of 
his diabetes.  And this, in turn, means the Board must 
attribute the sensory impairment entirely to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  A 30 percent rating, however, is the 
maximum rating provided under this diagnostic code.  Thus, on 
that basis alone, a higher 30 percent rating is warranted for 
each foot disability.

But Note 1 of Code 7122 also states that peripheral 
neuropathy as a manifestation of cold injury is to be rated 
separately.  Here, as mentioned, the examiners stated the 
veteran's peripheral neuropathy is due in part to his 
service-connected cold injury and in part to his diabetes 
mellitus - however, without specifying to what extent each 
contributes to this problem.  In any event, the neuropathy 
that is present can only be described as mild; the veteran 
has decreased or absent sensation that is limited to each 
foot below the ankle.  Nevertheless, separate ratings may be 
assigned only if the manifestation is not used to support an 
evaluation under Code 7122.  Here, the decreased sensation is 
one of the factors used to support a higher 30 percent rating 
under Code 7122.  If a separate 10 percent rating were to be 
assigned under Code 8720 for the peripheral neuropathy, then 
a rating of only 20 percent under Code 7122 could be 
assigned, since the peripheral neuropathy could not be 
considered for that rating.  But while this, too, would seem 
to result in a 30 percent rating for each foot - 20 percent 
plus 10 percent - a single 30 percent rating for each foot 
under Code 7122 would actually be the slightly greater 
benefit.  See 38 C.F.R. § 4.25 (2006) concerning combined 
ratings.  

Therefore, considering the manifestations discussed so far, 
the Board concludes that a higher 30 percent rating should be 
assigned for each of the veteran's foot disabilities under 
Code 7122.  

Note 1 to Code 7122 indicates that other disabilities that 
have been diagnosed as residual effects of cold injury should 
also be separately rated.  

The May 2004 examiner also indicated the veteran's cold 
injury to each foot had resulted in limitation of motion in 
his ankles.  The reported range of motion of the right ankle 
was dorsiflexion to 15 degrees and plantar flexion to 40 
degrees.  On repeated motion, dorsiflexion was further 
reduced to 12 degrees and plantar flexion was further reduced 
to 36 degrees.  For the left ankle, dorsiflexion was possible 
to 15 degrees, with plantar flexion to 40 degrees.  
Repetitive movement of the left ankle further reduced 
dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  
Painful motion was not reported by the veteran.  

VA's rating schedule provides that limitation of motion of 
the ankle warrants a 10 percent rating if it is moderate and 
a 20 percent rating if it is marked.  Code 5271.  

Normal dorsiflexion of the ankle is to 20 degrees and normal 
plantar flexion is to 45 degrees, for a total range of motion 
of 65 degrees.  See 38 C.F.R. § 4.71, Plate II (2006).

As measured by the May 2004 examiner, the veteran's combined 
range of motion in the right ankle after repetition was 48 
degrees and in the left ankle 45 degrees.  This is indicative 
of no more than mild limitation of motion.  Moderate 
limitation of motion, in comparison, would perhaps mean he 
has only 50 percent of normal range of motion.  And his range 
of motion far exceeds this.  Therefore, the criteria for a 
separate compensable rating based on limitation of motion for 
each ankle are not met.  

In making this determination, the Board has considered the 
Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(indicating the provisions of the Rating Schedule do not 
subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, or reduced 
excursion, strength, speed, coordination, or endurance).  
See, too, 38 C.F.R. §§ 4.45 and 4.59.  The figures used to 
calculate the veteran's range of motion were the lesser 
values obtained on repetitive testing, and even they were 
insufficient to show he has more than mild limitation of 
motion.

A couple of final points worth noting, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's 
average earning capacity impairment due to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  Here, 
though, the Board believes the regular schedular standards 
adequately describe and provide for the veteran's disability 
level.  There is no evidence, for example, he has ever been 
hospitalized for treatment of his bilateral trench foot 
disability since his separation from service, much less 
hospitalized on a frequent basis.  Neither does the record 
reflect marked interference with his employment, meaning 
above and beyond that contemplated by his now higher 
30 percent schedular ratings.  See 38 C.F.R. § 4.1.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96 (Aug. 16, 1996).

In summary, affording the veteran the benefit of the doubt, 
he is entitled to higher 30 percent ratings - but no 
greater, for the trenchfoot residuals affecting his right and 
left lower extremities, with peripheral neuropathy.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, and 4.104, Code 7122.  

PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2006).  

The general rating formula for mental disorders provides 
that:  for total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating is appropriate.



When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating.

With occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is indicated.



For occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication, a 10 percent rating is appropriate.

If a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication a 0 percent evaluation is to be assigned.

38 C.F.R. § 4.130, Code 9411 (2006).  

VA clinic records dated from April 2003 to April 2004 do not 
mention any complaints or abnormal clinical findings 
referable to the veteran's PTSD.  

A VA psychiatric compensation examination was conducted in 
November 2005.  The examiner set forth the veteran's 
pertinent history in some detail.  She noted that, due to his 
medical limitations, he was unable to do as much as he did in 
the past and that this in turn had resulted in his reflecting 
on the past, in particular, his memories of the war.  He 
believed that his most bothersome symptom was his "fear of 
the dark," which he related to nighttime experiences during 
the war, causing anxiety, nightmares of the war, and frequent 
wakening.  He also reported having hypervigilance and a 
heightened startle response, daily intrusive memories, with 
certain particular events during service haunting him.  He 
indicated that he would become very anxious in crowds, and 
that fact was corroborated by his wife.  In addition, he 
stated that he had a low frustration threshold for 
socializing and for relatively minor annoyances.  He further 
indicated that he had crying spells that he would try to 
hide.  He said his symptoms had become significantly more 
prominent and severe.  On objective mental status evaluation, 
the examining psychologist indicated the veteran was 
oriented, alert, and pleasant.  His conversation was logical 
and coherent; he related details of the war in great detail.  
His affect reflected anxiety.  There was also some level of 
depression, although it was not severe.  


There was no evidence of homicidal or suicidal ideation or of 
a cognitive or thought disorder.  His insight and judgment 
appeared intact.  The examiner described the veteran's PTSD 
as moderate and assigned a Global Assessment of Functioning 
(GAF) score of 55, indicative of moderate symptoms or 
moderate difficulty in social or occupational functioning.

Giving him the benefit of the doubt, the Board finds that the 
veteran's symptoms of depressed mood, crying spells, anxiety, 
depression, nightmares, hypervigilance and a heightened 
startle response, daily intrusive memories, and chronic sleep 
impairment, together with the recent examiner's assessment of 
the severity of his PTSD, reflect an overall moderate level 
of impairment commensurate with a 30 percent rating.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.130, Code 9411.

Although the evidence indicates the veteran may have some 
difficulty in establishing and maintaining effective social 
relationships, there is no evidence of memory loss, impaired 
judgment, panic attacks, flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, or difficulty in 
understanding complex commands, which might warrant an even 
higher 50 percent rating.  Instead, his PTSD is most 
commensurate with the requirements for a 30 percent rating.  
So this is the rating that must be assigned.  38 C.F.R. 
§ 4.7.  See also 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.3, 4.130, Code 9411; Gilbert v. Derwinski, 1 Vet. App. 
49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

A higher 30 percent rating is granted for the residuals of 
the trenchfoot of the right lower extremity, with peripheral 
neuropathy, subject to the laws and regulations governing the 
payment of VA compensation.  

A higher 30 percent rating is granted for the residuals of 
the trenchfoot of the left lower extremity, with peripheral 
neuropathy, subject to the laws and regulations governing the 
payment of VA compensation.  

A higher 30 percent rating is granted for the PTSD, subject 
to the laws and regulations governing the payment of VA 
compensation.  




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


